Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 08/29/2020 is entered. Claims 1-46 are canceled and new claims 47-66 are added. Currently claims 47-66 are pending for examination.

Continuation

2.	This application filed 08/28/2020 is a continuation of 15539829, filed 06/26/2017, now abandoned, 15539829 is a national stage entry of PCT/AU2015/050844, International Filing Date: 12/24/2015 claims foreign priority to 2015904666, filed 11/22/2015 and claims foreign priority to 2014905283, filed 12/24/2014. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 66 contains subject matter “The method of claim 63, further comprising associating the identification token with a profile associated with the individual”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s Specification, see page 20, lines 27-30 and it discloses “To begin with, a buyer logs in into the system using the interactive portal using a smartphone, tablet or PC, step302. The buyer is prompted with his/her profile and a 30 catalogue of items stocked in the marketplace”, which does not support the limitations associating the identification token with a profile associated with the individual.

Claim Rejections - 35 USC § 101
3	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 47-54 are to a  system /apparatus, and claims 55-66 are to a process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 47 recites:
47. A system, comprising:
a processor; and 
a memory coupled to the at least one processor and storing instructions that, when executed by the processor, perform operations, comprising: 
	receiving, over a communication network and from an interactive display provided on a first computing device associated with a first individual, a request for a catalogue of items available for purchase at an automated store; 
	determining, based at least in part on the request, a location of the first computing device; 
	identifying one or more automated stores associated with the location of the first computing device; 
	determining, based on information received from the one or more automated stores, a current inventory of items at the one or more automated stores associated with the location of the first computing device; 
	generating the catalogue of items using the current inventory of items of the one or more automated stores associated with the location of the first computing device;
	 causing a display of the catalogue of items at the first computing device; receiving, from the first computing device, a purchase order request for a selected item in the catalogue of items;
	generating an identification token associated with the selected item, the identification token causing the one or more automated stores to dispense the selected item when the identification token is presented at the one or more automated stores;
	identifying a second individual associated with one or more of the location of the first computing device or a location of the one or more automated stores, the second individual being identified via a second computing device associated with the second individual; and
	transmitting the identification token to the second computing device associated with the second individual.

Step 2A Prong 1 analysis: Claims 47-66 recite abstract idea.
Claim 47 is directed to a system implementing a simple process for” facilitating the provision of goods using automated stores, and particularly but not exclusively to a system and a method for facilitating the provision of items ordered using an on-line marketplace”, which relates to a commercial activity. 
The highlighted limitations comprising “ receiving a request for a catalogue of items available for purchase at an automated store; and generating the catalogue of items using the current inventory of items of the one or more automated stores associated with the location of the first computing device”, “, under broadest reasonable interpretation, cover performance of sales/purchase activities falling within “Certain Methods of Organizing Human Activity”, but for the recitation that the store is an “automated store”. That is other than the request is requested by an “automated store” nothing in the claim elements precludes the steps performed as part of sales/purchase activity. For example, but for “an automated store” language, the claim encompasses  a person buying goods from a vending machine which corresponds to an automated store as it is operated automatically. Thus, the claim 1 recites “Certain Methods of Organizing Human Activity”.
The highlighted limitations comprising, “ determining, based at least in part on the request, a location of the first computing device; identifying one or more automated stores associated with the location of the first computing device; determining, based on information received from the one or more automated stores, a current inventory of items at the one or more automated stores associated with the location of the first computing device; generating an identification token associated with the selected item; identifying a second individual associated with one or more of the location of the first computing device or a location of the one or more automated stores” as drafted, is a process requiring to identify a location of a computing device, which can be found verbally from the user of the computing device, finding an automated store nearby to the location of the computing device which can be carried out manually by a person from available stored data on the automated stores/vending machines and their location, and also at the same time checking if those vending machines include the requested items by a buyer and which can be carried out manually by talking to a person in charge  of the automated stores/vending machines preset there, providing an alphanumeric code associated with the requested item, and identifying a second individual near the store who could be a representative of the buyer using the code provided to the buyer, which all cover performance mentally and manually falling within the “Mental Process” abstract idea.
Thus claim 47 with its dependent claims 48-54 recite abstract ideas directed to “Certain Methods of Organizing Human Activity” and “Mental Process”.
The other two independent claims 55 and 63 recite limitations already covered for claim 47 and those limitations are analyzed based on same analysis as established for claim 46 as falling within Certain Methods of Organizing Human Activity and Mental Process abstract ideas. Therefore, claim 56 with its dependent claims 56- 62, and claim 63 with its dependent claims 64-66 recite abstract ideas;
Claims 47-66, per Step2A, prong one,=Yes recite abstract ideas.  
Step 2A Prong 2 analysis:
Claims 47-66: The judicial exception is not integrated into a practical application.
	Claim 47 recites the additional limitations of using generic computer components comprising a processor and a memory instructions to be executed by the processor to perform the steps of: receiving, over a communication network and from an interactive display provided on a first computing device associated with a first individual, a request for a catalogue of items available for purchase at an automated store; causing a display of the catalogue of items at the first computing device; receiving, from the first computing device, a purchase order request for a selected item in the catalogue of items; the identification token causing the one or more automated stores to dispense the selected item when the identification token is presented at the one or more automated stores; the second individual being identified via a second computing device associated with the second individual; and transmitting the identification token to the second computing device associated with the second individual. The receiving steps from a first individual’s computing device, and transmitting step to the second computing device of the second individual are recited at a high level of generality [i.e., as a general means of gathering information on a purchase request and the purchase order information for to fulfil the order from the automated store/vending machine, and providing code to  a person to be able to use the code to get the delivery of the  purchased item on behalf of the buyer] and amount to mere data gathering and providing , which are a form of insignificant extra-solution activities. The displaying steps of catalogue items at the first user computing device is also recited at a high level of generality [i.e., a general means of displaying catalog information for user to select items], and amounts to mere post solution displaying which is a form of insignificant extra-solution activity. The step of the identification token causing the one or more automated stores to dispense the selected item when the identification token is presented at the one or more automated stores is well understood and conventional process using ATM machines to dispense items in response to entering a code similar to the ATM machines or vending machines which in response to receiving code for an item and money dispense the selected item. The identifying step of individuals is a generic step recited at a high level of generality for example, such as identifying an individual based on his name or his other particulars such as password/code. The use of generic components including a processor and memory merely describes how to “apply” the otherwise mental/manual functions in implementing the generating catalog, generating an identification token, determining and identifying steps in a generic or general-purpose computer/technical environment and merely automates these manual/mental steps. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 47 is directed to an abstract idea.
Dependent claims 48-49 directed to non-functional description data describing the second individual and the automated store, claims 50, and 53 are directed to insignificant extra-solution activity of transmitting/providing data using generic computer components, claims 51-52 are directed to verifying and validating identities of persons which are not tied inextricably to computer functioning and can be implemented manually, and claim 54 is directed to dispensing items from an automated store such as a vending machine as already discussed for claim 47 as a well-understood and routine process, all of which do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 48-54, similar to claim 47 are directed to an abstract idea.
Since limitations of claims 55, 59-62, 63-65 are similar to the limitations of claims 47, 51-54, they are analyzed on the same basis as established for claims 47, 51-54 as not imposing any meaningful limits on practicing the abstract idea. Dependent claims 56-58 recite limitations describing the item prices in catalog, comparing prices in the marketplace and altering the price as needed, and claim 66 recites associating an identification data with a profile of an individual, which are recited at a high level of generality and do not necessitate an inextricable tie to a computing function, since they can be implemented manually. The use of generic computer components in implementing these steps is to merely automate the manual steps.  Thus, claims 55-66, in combination, similar to claims 47-54 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 47-66 are directed to an abstract idea. Step 2A=Yes. 

Step 2B analysis:	The claims 47-66 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 47-66 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting, and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The step of dispensing items from an automated store such as a vending machine was also considered as a well-understood and very well-known activity as disclosed in references: Chang [US 20110266113 A, see para 0004, “ Following fast development of modern technology, the pace of every day life has speeded up everything from faster fast food in our own neighborhood to instant communication across the world. Nowadays, non-shop business has become popular, and various automatic vending machines (card dispensers, ticket vending machines, coin exchanging machines, etc.) are used everywhere to sell different products without serviceman. The use of automatic vending machines creates new marketing routes for the suppliers, saves much labor cost, and brings convenience to consumers. “], and Wang [US20140120817 A1, see para 0006, “ Commercial automatic vending machines and amusement machines commonly provide a coin acceptor for allowing people to insert coins, achieving unmanned operation and self-checkout. Further, a coin-operated automatic vending machine or amusement machine generally uses a coin validator module to validate the authenticity and value of each inserted coin or token. Different coins or tokens have different sizes. ….. Further, commercial automatic vending machines, game consoles and consumer systems are generally equipped with a coin hopper to provide coin-exchange, change-giving and coin-return functions”].
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Similarly, automated stores such as vending machines are popular and were well-known at the time of the Applicant’s invention as is evident from the references recited above and do not impose any meaningful limitations directed to an inventive step.
Accordingly, a conclusion that the receiving, acquiring, transmitting, displaying steps and  use of automatic vending machines for dispensing purchased items are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 47-66 do not provide an inventive concept (significantly more than the abstract idea). The claims 47-66 are patent ineligible.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 55-56, 59, 62, 63-65 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mockus [US Patent 8781622 cited in the IDS filed 12/15/2020].

Regarding claim 55, Mockus teaches a method [this method is performed by a computing system as disclosed in Figs 1-3 and see col.9, lines 22-27, the system comprising a plurality of automated retail machines connected via a data connection to a centralized, backend operations center system has been generally designated by the reference numeral 100. At least one automated retail machine 101 is deployed in a physical environment accessible by a consumer who can interact with the machine 101 directly. There can be any number of machines 101, all connected to a single, remote logical operations center 130 via the Internet 120 (or a private network) “], comprising
receiving, over a communication network and from an interactive display provided on a computing device associated with an individual, a request for an inventory of items currently available at one or more automated stores associated with a current location of the computing device [See col.9, lines 49-55, “Logical area 107 is the retail store application. It is the primary area that the consumers use to interface with the system. This is the area that the majority of the processes described in FIGS. 6 and 11 occur. Logical area 108 handles the controls required to physically dispense items that are purchased on the machine 101 or physically dispense samples that are requested by a consumer”, wherein the disclosed interface corresponds to the claimed interactive display of the first computing device which is used in Mockus method and system to send requests for an inventory of items currently available for purchasing. See col.5, lines 10-35, “ Users with data service on their mobile devices can also use a mobile website to communicate with a machine. The mobile website provides browser-based access to a dedicated web application using a mobile device--such as a smartphone--connected to a wireless network. The mobile website allows a user to input information such as a machine identification number that is listed on the machine, product information number, picture of matrix code (two dimensional barcode), or promotional offer identification number or picture…….For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. ………. Information about the merchandise selection is rendered on the mobile device.” These excerpts describe that the user can send a request to the machine using his smart phone wherein the request can include information on the requested products [corresponds to the claimed limitation of receiving a request for catalog of items] such that the machine via server can present a display of catalog including merchandise data and a virtual planogram displaying the layout of store and the placement of requested items. See col.25, lines 41-66, “a user may enter their location into the mobile website via their mobile device's browser. The location can be GPS coordinates, zip code or any other information used to identify location in step 1403. This information is sent to the mobile web application gateway that compiles the information into a request message in step 1404. This information is sent to step 1409 where it is received and handled. The user may also launch a mobile application installed on their mobile device which reads the GPS coordinates of a mobile device that has Global Positioning System technology enabled. This information is sent in step 1405 to the mobile application gateway that receives this information in step 1406 and formats a request that is sent to step 1409 where it is processed. A user may also send an SMS message via their cell phone carrier services in step 1407 where it is receive by the SMS Cellular Gateway in step 1408 where the message is converted to a request message that is sent to step 1409 where it is parsed to extract all identifiers, location keys and user information. This information is used in step 1410 to create a query or series of queries it sends to the data store 1411 that determines the user's location and the closest machine or units to that user and associated user information that pulls up relevant information to that user and that machine. This information may contain details about the machine, its contents and any relevant messages such as promotions, sales or inventory status.’, which teaches determining, based at least in part on the request, a location of the first computing device and  identifying one or more automated stores associated with the location of the first computing device. Col.5, lines 45-48, “The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.”,  discloses determining, based on information received from the one or more automated stores, a current inventory of items at the one or more automated stores associated with the location of the first computing device];
generating a catalogue of items using the current inventory of items of the one or more automated stores associated with the location of the computing device; causing a display of the catalogue of items at the computing device; receiving, from the computing device, a selection of an item for purchase from the automated store ; generating an identification token associated with the item; and causing the automated store to dispense the item when the identification token is provided to the automated [See col.26, line 13-col.27, line 8 “Subroutine 1500 (FIG. 15) illustrates the preferred method of retrieving products from a vending machine or automated retail store by entering in a code that is verified on a central server before dispensing the products. Purchases made through a mobile device are linked to a specific machine to which purchased merchandise can be received. ….. The process begins when a user enters and submits a purchase redemption code into a vending machine or automated retail 1501. The machine sends this message to the central server where the message is received and parsed by step 1502. This step extracts the code where it is used to look up the associated information in the data store 1503. Step 1504 determines if the code was found or not and if the code was still valid. If it was not found or not valid, an error message is formed in step 1511 before step 1512 sends the message to the machine that made the request. (84) If step 1504 determines a matching code was found, the process proceeds to step 1505 which reviews the retrieved information from the data store to determine which type of code is being processed. If the code is a purchase code, the process continues to step 1506. Any other code and the process is routed to the correct subroutine 1507. Step 1506 checks the administrative settings to determine if a Credit Card authorization was required. If not, the process continues to step 1510.]

Regarding claim 56, Mockus teaches that the method of claim 55, wherein the catalogue of items includes a price associated with the current inventory of items [See col.15, lines 24-30 and 34-38, “ Step 604 displays a preview of the product/item selected in the designated area 802 (FIG. 8) of the graphical user interface. When the user selects an item by touching the virtual representation of it on the screen, step 604 uses the product identification number for the item to retrieve the preview description for that item. …… The preview information is a subset of critical information that a user could consider crucial in making a purchase decision. This information may include but is not limited to the price, a brief description, and a larger image of the product. Each of these items is stored by the product identification number associated with the item that the user selected.

	Regarding claim 59, Mockus teaches that the method of claim 55, further comprising validating the identification token when the identification token is provided to the automated store [see col.26, lines 26-35, “ “]The process begins when a user enters and submits a purchase redemption code into a vending machine or automated retail 1501. The machine sends this message to the central server where the message is received and parsed by step 1502. This step extracts the code where it is used to look up the associated information in the data store 1503. Step 1504 determines if the code was found or not and if the code was still valid. If it was not found or not valid, an error message is formed in step 1511 before step 1512 sends the message to the machine that made the request.]


Regarding claim 62, Mockus teaches that the method of claim 55, wherein causing the automated store to dispense the item when the identification token is provided to the automated store comprises causing the automated store to dispense the item based, at least in part, on a detected location of the computing device [Mockus col. 9, lines 49-54, [“ Subroutine 1500 (FIG. 15) illustrates the preferred method of retrieving products from a vending machine or automated retail store by entering in a code that is verified on a central server before dispensing the products”] and claim 30  [“The method of claim 20 further comprising the step of receiving user location information and identifying registered users within a predetermined proximity of one of the one or more of the vending machines and broadcasting messages and notification corresponding to one of machine information, machine inventory information, machine rewards, and machine discounts’]. These excerpts from Mockus  teach that the automated vending machine 101 can recognizes a preregistered user within a predetermined nearby location [proximity] and on verification via a code purchased items can be dispensed.

Regarding claim 63, Mockus teaches a method [this method is performed by a computing system as disclosed in Figs 1-3 and see col.9, lines 22-27, the system comprising a plurality of automated retail machines connected via a data connection to a centralized, backend operations center system has been generally designated by the reference numeral 100. At least one automated retail machine 101 is deployed in a physical environment accessible by a consumer who can interact with the machine 101 directly. There can be any number of machines 101, all connected to a single, remote logical operations center 130 via the Internet 120 (or a private network) “], comprising:
receiving, over a communication network and from an interactive display provided on a computing device associated with an individual, a request for a catalogue of items available for purchase at an automated store [See col.9, lines 49-55, “Logical area 107 is the retail store application. It is the primary area that the consumers use to interface with the system. This is the area that the majority of the processes described in FIGS. 6 and 11 occur. Logical area 108 handles the controls required to physically dispense items that are purchased on the machine 101 or physically dispense samples that are requested by a consumer”, wherein the disclosed interface corresponds to the claimed interactive display of the first computing device which is used in Mockus method and system to send requests for items and purchasing items. See also col.5, lines 10-35, “ Users with data service on their mobile devices can also use a mobile website to communicate with a machine. The mobile website provides browser-based access to a dedicated web application using a mobile device--such as a smartphone--connected to a wireless network. The mobile website allows a user to input information such as a machine identification number that is listed on the machine, product information number, picture of matrix code (two dimensional barcode), or promotional offer identification number or picture…….For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. ………. Information about the merchandise selection is rendered on the mobile device.” These excerpts describe that the user can send a request to the machine using his smart phone wherein the request can include information  on the requested products [corresponds to the claimed limitation of receiving a request for catalog of items] such that the machine via server can present a display of catalog including merchandise data and a virtual planogram displaying the layout of store and the placement of requested items.]; 
determining, based at least in part on the request, a location of the computing device; and identifying one or more automated stores associated with the location of the computing device [See col.25, lines 41-66, “a user may enter their location into the mobile website via their mobile device's browser. The location can be GPS coordinates, zip code or any other information used to identify location in step 1403. This information is sent to the mobile web application gateway that compiles the information into a request message in step 1404. This information is sent to step 1409 where it is received and handled. The user may also launch a mobile application installed on their mobile device which reads the GPS coordinates of a mobile device that has Global Positioning System technology enabled. This information is sent in step 1405 to the mobile application gateway that receives this information in step 1406 and formats a request that is sent to step 1409 where it is processed. A user may also send an SMS message via their cell phone carrier services in step 1407 where it is receive by the SMS Cellular Gateway in step 1408 where the message is converted to a request message that is sent to step 1409 where it is parsed to extract all identifiers, location keys and user information. This information is used in step 1410 to create a query or series of queries it sends to the data store 1411 that determines the user's location and the closest machine or units to that user and associated user information that pulls up relevant information to that user and that machine. This information may contain details about the machine, its contents and any relevant messages such as promotions, sales or inventory status.’]; 
determining a current inventory of items of the one or more automated stores associated with the location of the computing [This limitation is already covered above, see col.25, lines41-66, wherein determining an automatic store corresponding to the determined user computing device’s location information on inventory status is provided of the store. Also see col.5, lines 45-48, “The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.”];
generating the catalogue of items using the current inventory of items of the one or more automated stores associated with the location of the computing device; causing a display of the catalogue of items at the computing device; receiving, from the computing device, a selection of an item in the catalogue of items [see col.5, lines 10-39, “ Users with data service on their mobile devices can also use a mobile website to communicate with a machine. The mobile website provides browser-based access to a dedicated web application using a mobile device--such as a smartphone--connected to a wireless network. The mobile website allows a user to input information such as a machine identification number that is listed on the machine, product information number, picture of matrix code (two dimensional barcode), or promotional offer identification number or picture…….For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. ………. Information about the merchandise selection is rendered on the mobile device. After a user has selected an item to view additional information on their mobile device, they may then select to purchase that item via their mobile device..” , These excerpts describe that the user can send a request to the machine using his smart phone wherein the request can include information  on the requested products [corresponds to the claimed limitation of receiving a request for catalog of items] such that the machine via server can present a display of catalog including merchandise data and a virtual planogram displaying the layout of store and the placement of requested items for the user to select an item for purchase.]; 
generating an identification token associated with the selected item, the identification token causing the one or more automated stores to release the selected item when the identification token is presented at the one or more automated stores; and transmitting the identification token to one or more of the computing device or the one or more automated stores [See col.26, line 13-col.27, line 8 “Subroutine 1500 (FIG. 15) illustrates the preferred method of retrieving products from a vending machine or automated retail store by entering in a code that is verified on a central server before dispensing the products. Purchases made through a mobile device are linked to a specific machine to which purchased merchandise can be received. ….. The process begins when a user enters and submits a purchase redemption code into a vending machine or automated retail 1501. The machine sends this message to the central server where the message is received and parsed by step 1502. This step extracts the code where it is used to look up the associated information in the data store 1503. Step 1504 determines if the code was found or not and if the code was still valid. If it was not found or not valid, an error message is formed in step 1511 before step 1512 sends the message to the machine that made the request. (84) If step 1504 determines a matching code was found, the process proceeds to step 1505 which reviews the retrieved information from the data store to determine which type of code is being processed. If the code is a purchase code, the process continues to step 1506. Any other code and the process is routed to the correct subroutine 1507. Step 1506 checks the administrative settings to determine if a Credit Card authorization was required. If not, the process continues to step 1510.]

Regarding claim 64, the limitations, “The method of claim 63, wherein the identification token verifies an identity of the individual associated with the computing device.”, are already covered in the analysis of claim 63 above, see Mockus col.26, line 13-col.7, line 8, wherein the the user is able to get the purchased item dispensed from the automated machine only the provided code is verified by the server associated with the specific machine

Regarding claim 65, Mockus teaches that the method of claim 63, wherein the identification token is presented to the one or more automated stores via wireless communication [ See Figs 11 and 12 which show that communication process is conducted via WiFI or Bluetooth including mobile app, WAP web or SMS/MMS.

Regarding claim 66, Mockus teaches that the method of claim 63, further comprising associating the identification token with a profile associated with the individual [See col.5, lines 48—53, “ The user is prompted to supply payment information to pay for the selected items. If the user is a previously registered user with the system and has payment information such as credit card information, banking information or other payment method already stored in the system, they may use that information to pay for the purchase]. Col.5, lines 48-53 describes that if  user is registered  with the system then his payment information, credit card information, and other information [which can relate to the user’s profile] then the credit card information can be used as identification token for accepting payment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Mockus in view of Richman [US 20120323359 A1; cited in the IDS filed 12/15/2020.

Regarding claim 47, Mockus teaches a system, comprising: 
a processor; and a memory coupled to the at least one processor and storing instructions that, when executed by the processor, perform operations [See Fig.1 and col.9, lines 22-27, “ reference directed to FIGS. 1, 2 and 3 of the appended drawings, a system comprising a plurality of automated retail machines connected via a data connection to a centralized, backend operations center system has been generally designated by the reference numeral 100. At least one automated retail machine 101 is deployed in a physical environment accessible by a consumer who can interact with the machine 101 directly. There can be any number of machines 101, all connected to a single, remote logical operations center 130 via the Internet 120 (or a private network). The operations center 130 can physically reside in a number of locations to meet redundancy and scaling requirements. “], comprising: 
	receiving, over a communication network and from an interactive display provided on a first computing device associated with a first individual, a request for a catalogue of items available for purchase at an automated store [See col.9, lines 49-55, “Logical area 107 is the retail store application. It is the primary area that the consumers use to interface with the system. This is the area that the majority of the processes described in FIGS. 6 and 11 occur. Logical area 108 handles the controls required to physically dispense items that are purchased on the machine 101 or physically dispense samples that are requested by a consumer”, wherein the disclosed interface corresponds to the claimed interactive display of the first computing device which is used in Mockus method and system to send requests for items and purchasing items. See also col.5, lines 10-35, “ Users with data service on their mobile devices can also use a mobile website to communicate with a machine. The mobile website provides browser-based access to a dedicated web application using a mobile device--such as a smartphone--connected to a wireless network. The mobile website allows a user to input information such as a machine identification number that is listed on the machine, product information number, picture of matrix code (two dimensional barcode), or promotional offer identification number or picture…….For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. ………. Information about the merchandise selection is rendered on the mobile device.” These excerpts describe that the user can send a request to the machine using his smart phone wherein the request can include information  on the requested products [corresponds to the claimed limitation of receiving a request for catalog of items] such that the machine via server can present a display of catalog including merchandise data and a virtual planogram displaying the layout of store and the placement of requested items.]; 
	determining, based at least in part on the request, a location of the first computing device; identifying one or more automated stores associated with the location of the first computing device [See col.25, lines 41-66, “a user may enter their location into the mobile website via their mobile device's browser. The location can be GPS coordinates, zip code or any other information used to identify location in step 1403. This information is sent to the mobile web application gateway that compiles the information into a request message in step 1404. This information is sent to step 1409 where it is received and handled. The user may also launch a mobile application installed on their mobile device which reads the GPS coordinates of a mobile device that has Global Positioning System technology enabled. This information is sent in step 1405 to the mobile application gateway that receives this information in step 1406 and formats a request that is sent to step 1409 where it is processed. A user may also send an SMS message via their cell phone carrier services in step 1407 where it is receive by the SMS Cellular Gateway in step 1408 where the message is converted to a request message that is sent to step 1409 where it is parsed to extract all identifiers, location keys and user information. This information is used in step 1410 to create a query or series of queries it sends to the data store 1411 that determines the user's location and the closest machine or units to that user and associated user information that pulls up relevant information to that user and that machine. This information may contain details about the machine, its contents and any relevant messages such as promotions, sales or inventory status.’]; 
	determining, based on information received from the one or more automated stores, a current inventory of items at the one or more automated stores associated with the location of the first computing device [This limitation is already covered above, see col.25, lines41-66, wherein determining an automatic store corresponding to the determined user computing device’s location information on inventory status is provided of the store. Also see col.5, lines 45-48, “The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.”]
generating the catalogue of items using the current inventory of items of the one or more automated stores associated with the location of the first computing device, causing a display of the catalogue of items at the first computing device; receiving, from the first computing device, a purchase order request for a selected item in the catalogue of items [see col.5, lines 10-39, “ Users with data service on their mobile devices can also use a mobile website to communicate with a machine. The mobile website provides browser-based access to a dedicated web application using a mobile device--such as a smartphone--connected to a wireless network. The mobile website allows a user to input information such as a machine identification number that is listed on the machine, product information number, picture of matrix code (two dimensional barcode), or promotional offer identification number or picture…….For the mobile website and mobile applications, merchandise data for a machine or retail display can be sent to that phone from the server or directly from the machine. This merchandise data, organized into a virtual planogram, can be used to virtually represent the physical display of the local machine. Users can then select the product, service or promotion that they are interested in by using the touch sensor capabilities of the mobile device and selecting the virtual image of the product. ………. Information about the merchandise selection is rendered on the mobile device. After a user has selected an item to view additional information on their mobile device, they may then select to purchase that item via their mobile device..” , These excerpts describe that the user can send a request to the machine using his smart phone wherein the request can include information  on the requested products [corresponds to the claimed limitation of receiving a request for catalog of items] such that the machine via server can present a display of catalog including merchandise data and a virtual planogram displaying the layout of store and the placement of requested items for the user to select an item for purchase.]; 
generating an identification token associated with the selected item, the identification token causing the one or more automated stores to dispense the selected item when the identification token is presented at the one or more automated stores [See col.5, lines 39-48, “After a user has selected an item to view additional information on their mobile device, they may then select to purchase that item via their mobile device. Using either a mobile application installed on their mobile device or via a mobile web application viewable using their mobile device's mobile web browser, a user can select a product, submit payment information and receive a unique code that can later be used to retrieve a corresponding physical item from a vending unit. The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.”].
Mockus fails to disclose identifying a second individual associated with one or more of the location of the first computing device or a location of the one or more automated stores, the second individual being identified via a second computing device associated with the second individual; and transmitting the identification token to the second computing device associated with the second individual. Richman, in the similar field of endeavor of automatic machine such as a kiosk for vending media products [see abstract] teaches identifying a second individual including a third party such as a delivery/man or a courier different from the first party[ responsible for the transaction] using the identifier communicated to the third party meant for the first party to pick up the ordered item to be delivered to the first party [see paras 0038—0042, 0044, “  Receive a reservation identifier of some sort. This may be an actual code of some kind, such as a randomly generated alphanumeric string, or it may be some combination of random data and/or personal data, such as your phone number and zip code…….Communicate that reservation identifier, either directly or via the first party, to a third party, ….……[0040] 8. The third party can send personnel, likely a delivery driver or other employee, to the selected vendible product kiosk 16(1), ……[0041] 9. That individual will utilize the vendible product kiosk 16(1) input device 25 to enter the reservation identifier, for instance, by selecting "ONLINE RENTAL PICK UP", and then selecting "I HAVE A RESERVATION CODE" rather than swiping the payment card used by the first party to make the reservation…..[0042] 10. That individual will then enter the reservation identifier, likely using an input interface device, such as, for example, a physical keyboard, a touch-screen keyboard interface, a virtual keyboard, a numeric keypad, a barcode scanner that reads a barcode printed out by the pizza shop on an order receipt, a Smartphone-integrated "bump" system, or the like……[0044] 12. That individual then receives the reserved movie(s) from a dispensing slot on the vendible product kiosk 16(1), at which point he or she can deliver the movies to either the end customer ……]. Therefore, in view of the teachings of Richman, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the system and method of Mockus to incorporate the concept of using a third party/second individual to pick up the ordered item from the automated vending machine on behalf of the first party  by using the transferred identifier code to him by the first party, because it helps the first party to save a visit to the automatic vending machine and the pick up can be manage by another person, as shown in Richman. ..

Regarding claim 48, the limitations, “The system of claim 47, wherein the second individual is a courier”, are already covered in the analysis for claim 47 above as being unpatentable over Mockus in view of Richman. 

Regarding claim 49, the limitations, “ The system of claim 47, wherein at least one of the one or more automated stores is a vending machine”, are already covered in the analysis for claim 47 above as taught by Mockus.

	Regarding claim 50, the limitations, “ The system of claim 47, further comprising instructions for transmitting the identification token to the first computing device” are already covered in the analysis for claim 47 as being taught by Mockus that a code is provided to the user via his device such as a smart phone to be used as identifier to retrieve the ordered item from the automatic vending machine/store.

Regarding claim 51, The system of claim 47, wherein the identification token verifies an identity of either the first individual or the second individual”, are already covered in the analysis for claim 47 above as being unpatentable over Mockus in view of Richman. 

Regarding claim 52, Mockus teaches that the system of claim 47, further comprising instructions for validating the identification token when the identification token is presented at the one or more automated stores [See col.5, lines 39-48, “After a user has selected an item to view additional information on their mobile device, they may then select to purchase that item via their mobile device. Using either a mobile application installed on their mobile device or via a mobile web application viewable using their mobile device's mobile web browser, a user can select a product, submit payment information and receive a unique code that can later be used to retrieve a corresponding physical item from a vending unit. The availability of that item in the selected store is determined beforehand only presenting the user the ability to purchase if the recorded inventories indicate that the merchandise is available.”].

Regarding claim 53, the limitations, “The system of claim 47, wherein the identification token is transmitted to the second computing device associated with the second individual in response to information provided by the first computing device” are already covered in the analysis for claim 47 above as being unpatentable over Mockus in view of Richman. 

Regarding claim 54, Combined teachings of Mockus and Richman teach that the system of claim 47, further comprising instructions for causing the one or more automated stores to dispense the selected item [see col.9, lines 49-55, “Logical area 107 is the retail store application. It is the primary area that the consumers use to interface with the system. This is the area that the majority of the processes described in FIGS. 6 and 11 occur. Logical area 108 handles the controls required to physically dispense items that are purchased on the machine 101 or physically dispense samples that are requested by a consumer”, and . Mockus further teaches that such dispensing of purchased items can be done when the second computing device is within a threshold distance from the one or more automated stores [see col.6, lines 33-43, “ The machine can also be outfitted with a physical device such as a Bluetooth, wireless (WiFi) station, or infrared sending and receiving. When a user comes within a readable proximity of a machine and the user launches the installed mobile application, the user's mobile device MAC address is automatically transferred as part of the standard protocol process of the wireless system. This MAC address is sent to the central server along with the machine identifier. This information is used to retrieve any relevant machine information along with any other relevant product or promotional information based on the user information supplied.].

5.2.	Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Mockus in view of DeScryver [US 20070011089A1].

Regarding claims 57- 58, Mockus teaches that the items information [corresponding to catalog of items] include price, see above analysis for claim 55,  and other information but fails to teach that the price of at least one item in the current inventory of items is compared with a price of similar item offered by a third-party and further comprising altering the price of the at least one item in the current inventory of items based, at least in part, on the price of the similar item offered by the third party. DeSchryver, in the same field of purchasing goods and matching price,  teaches [see para 0143, “ An EST linked website can also provide a price comparison search engine to be used for retail price matching and customer cash accumulation. In fact, the actual transaction can occur online or in the merchant's store. Customers can bring proof/printout of price match from the website (or other resource) into participating stores for a cash credit to savings account. In addition to their own cash contributions, customers are able to save cash paid by the merchant, using the website's price matching method (aka, "merchant matching" application) or other resource/tangible proof……For instance, the customer may search for a particular item using an online "price comparison search engine" (or other search engine such as froogle.com). The products' comparative price results are itemized and displayed--the customer then intentionally (pre-sale versus typical post-sale) purchases the item at the higher price from the higher priced merchant (a sale that would have otherwise been lost to the lower priced merchant). The price is then "matched" to meet the "lower priced leader" and then beat the lower priced merchant with an additional 5-20% cash "incentive" paid directly to the customer's savings account (via EFT; money wire or their existing in-store ACH).’] comparing a price of an item when buying from one source with prices for the same item from other sources and if the matching price is less then alter the price of the item which reads on the limitations of claims 57-58. Therefore, in view of the teachings of Deschtyver, it would be obvious to an ordinary skilled in the art to have modified Mockus to incorporate the concept of matching price of the item being purchased from a  current inventory from an automated store with the price of the same item from another source and if the matching price is less then alter/reduce the price being purchased from the currently available inventory of the automated store, because it would help the user to purchase goods at a competitive price as shown in DeSchryver.

5.3.	Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Mockus in view of Huang [20120317639 A1].

Regarding claims 60-61, Mockus teaches validating an identification code,to get the purchased items dispensed from the automated machine 101, as analyzed for claims 59 and 55 above but fails to disclose that validating the identification token comprises validating biometric information associated with the identification token and validating the identification token comprises validating a computer-readable code associated with the identification token. Huang, in the field of biometric identification describes [See Abstract and para 0012, “ “A biometric data system includes a biometric feature capture device, a front-end data display interface, a cloud operation system, databases, an identity code generation module, an identity code check module, and a result feedback module. The unique biometric features captured by the biometric feature capture device can be converted into a set of unique and unrepeated identity code through the information technique of the cloud operation system. The identity code serves to label a user's identity, whereby the identity code can be compared with the biometric features of the user to find whether the identity code matches the biometric features and verify the identity of the user”, and “ Please refer to FIG. 1. The biometric data system of the present invention includes a front-end peripheral device 10, a front-end display interface 105 and a cloud application service operation system 106. The front-end peripheral device 10 mainly includes an identity code reader 102, (which is a barcode scanner in this embodiment), a biometric feature capture device 103, (which is a fingerprint capture device in this embodiment), and an identity code output printer 104, (which is a barcode printer in this embodiment). The front-end display interface 105 can be established on different application interfaces according to the requirements of different processes, such as intelligent cellular phone, laptop computer, desktop computer, etc. The cloud application service operation system 106 includes a database for storing biometric features and identity codes, an identity code verification module 20, an identity code generation module 204, an identity code searching module 203, and a biometric feature searching module 202. The cloud application service operation system 106 is provided with different network structures and hardware structures in accordance with the requirements of service amount and data amount.”] using biometric information such as finger prints associated with the identification token for verifying an identity of the user and also teaches that the identification token comprises a bar code converted from the captured finger print which is read by a scanner to verify if it matches with the stored finger prints and as such reads on the claimed limitations of claims 60-61 . Therefore, in view of the teachings of Huangr, it would be obvious to an ordinary skilled in the art to have modified Mockus to incorporate the concept of using biometric information such as finger prints and validating the identification token comprising a converted bar code of the finger print being read by a scanner to match with the stored ginger print and verify the user, because it would help using biometric techniques by converting biometric data such as finger prints into a set of unique barcode for identity verification.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 (i)	Ackerman [US Patent 9984352 B2; see Abstract] discloses a kiosk apparatus, method and system of providing and distributing a plurality of items to one or more consumers , wherein each of the kiosks is configured to communicate with a kiosk management system to provide inventory data to consumers such that one or more requested items may be reserved in a transaction. The kiosk is configured to interact with the consumer via their portable devices to retrieve the reserved items, or the consumer may be prompted by the kiosk to enter account information and/or a generated code associated with the transaction provided by the kiosk management system. Then, a payment process is initiated with the kiosk management system or other entity, and when the payment process is verified, release the requested items to the consumer.
(ii)	Ushikubo [US Patent 4767917 A; see Abstract] discloses an automatic vending machine to dispense a sale only when registered car identifying is input and collated and the result of collation verifies a valid registration. 

(iii)	KR-20100039865-A  discloses a remote unit in communication with a remote controller in communication with at least one medication dispensing unit, the remote unit further comprising a computer device having a display and at least one user input device, wherein the remote unit can display all prescribed medications, having a scheduled delivery associated with a patient, stored in an automatic medication delivery unit on the display which are distributed based on need. 

(iv)	Allegra, Antonia, “ Get ready for future shock in the supermarket”; [1,2,3,4,5,6 Edition] of The Tribune [San Diego, Calif]  published 13 May 1986: retrieved from Dialog on 05/20/2022, discloses a coupon dispensing terminal dispensing coupons directly to customers in the store including a point-of-purchase video screen describing store products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625